Citation Nr: 0631836	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  05-01 682	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), for the period 
from February 5, 1997, to September 7, 2005.  

2.  Entitlement to a rating in excess of 50 percent for 
PTSD, from September 7, 2005.  

3.  Entitlement to an initial rating in excess of 80 percent 
for polycystic kidney disease and side effects from 
medications associated with hypertension, for the period 
from February 5, 1997, to April 15, 1997.  

4.  Entitlement to a rating in excess of 80 percent for 
polycystic kidney disease and side effects from medications 
associated with hypertension, from May 1, 1999.  

5.  Entitlement to an initial rating in excess of 30 percent 
for removal of multiple squamous cell/basal cell carcinomas, 
actinic keratosis, and dysplastic nevi.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from December 1965 
to December 1968.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of September 1997, June 2004, and October 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

The Board also notes that the veteran appealed an August 
2005 rating decision in which he was denied, inter alia, 
service connection for degenerative changes of the first 
carpometacarpal joints of the right hand, left hand 
arthritis, back arthritis, bilateral leg arthritis, 
bilateral foot arthritis, and individual unemployability.  
Associated with that decision, the veteran also appeal the 
initial ratings assigned for grants of service connection 
for gastroesophageal reflux disease/irritable bowel 
syndrome, right inguinal hernia, umbilical hernia, and 
ventral hernia.  

In a March 2006 rating decision, the RO granted service 
connection for degenerative joint disease of the left thumb 
and for the right thumb; as well as for degenerative disc 
disease of the lumbosacral spine with spondylosis at L4-5, 
and grand I spondylolisthesis at L5-S1.  As such, those 
benefits sought on appeal have been granted.  

In a separately issued decision, also dated March 2006, the 
RO determined that the issue of individual unemployability 
was moot.  Later that same month, March 2006, the RO issued 
the veteran a statement of the case (SOC) for the remaining 
issues being appealed pertaining to gastroesophageal reflux 
disease, right inguinal hernia, umbilical hernia, ventral 
hernia, bilateral leg arthritis, and bilateral foot 
arthritis.  In an April 2006 statement in support of claim 
(VA Form 21-4138), the veteran withdrew his notice of 
disagreement with respect to those issues noted in the March 
2006 SOC, except for the issue regarding ventral hernia.  
The veteran has not otherwise filed a substantive appeal 
with respect to that issue.  

As such, the only issues currently in appellate status are 
those noted on the cover page.  In this regard, the Board 
notes that the veteran was assigned a 100 percent rating for 
polycystic kidney disease and side effects from medications 
associated with hypertension, for the period from April 15, 
1997, to May 1, 1999.  As such, the veteran was receiving 
the highest available rating during that period, and as such 
was in receipt of a full grant of the benefit sought on 
appeal.  


FINDING OF FACT

On September 5, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his attorney, that the veteran desired 
to withdraw his appeal in its entirety.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  The 
veteran, through his attorney, has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


